Title: To George Washington from Timothy Pickering, 21 March 1797
From: Pickering, Timothy
To: Washington, George



Sir,
Department of State [Philadelphia] March 21. 1797.

On the 18th I was honoured with your letter of the 14th covering an instrument directing the transfer of the streets and public lots in the City of Washington from Messrs Beall & Gantt to the Commissioners for that city: The seal of the United States has been affixed to it; and by to-morrow’s mail I shall send it to the Commissioners, as you desire.
Dr Edwards has handed me the inclosed printed paper addressed to you by Sir John Sinclair; and says he expects some further communications to be forwarded to you, from the same quarter.

We have yet no official intelligence concerning General Pinckney. I am with great & sincere respect Sir, your most obt servt

Timothy Pickering

